PER CURIAM.
Pursuant to action by the Board of Governors, The Florida Bar has petitioned the Court to approve an amendment to the Integration Rule, 32 F.S.A. by striking Article III and substituting in lieu thereof the following:
“ARTICLE III BOARD OF GOVERNORS
“1. The Board of Governors shall be the governing body of The Florida Bar. It shall have the power and duty fully to administer this Rule, including the power to employ necessary personnel, and to publish The Florida Bar Journal, which shall be the official publication of The Florida Bar. The Board shall adopt, amend or rescind the By-Laws in the manner provided in this Rule, and it shall adopt a common seal.
“2. The Board of Governors shall consist of the President of The Florida Bar, the President-elect, the President of the Young Lawyers Section, the President-elect of the Young Lawyers Section who shall not be entitled to vote except in the absence of the President of the Young Lawyers Section, and' representatives elected by and from the active members of The Florida Bar in each judicial circuit. There shall be one such representative from each judicial circuit and eleven additional circuit representatives who shall be apportioned among and elected from the judicial circuits as follows:
“(a) Five of the additional circuit representatives shall be elected by and from the judicial circuit of the State having the largest number of active members of The Florida Bar.
“(b) The six remaining additional circuit representatives shall be apportioned among and elected by and from the next six judicial circuits having the largest number of active members of The Florida Bar with each of the described judicial circuits receiving one additional circuit representative.
“3. The Executive Director biennially as of December 15, commencing with the year 1969, from the records of The Florida Bar shall certify to the Clerk of the Supreme Court of Florida the number of active members of The Florida Bar residing in each judicial circuit, and his certificate or a notice thereof shall forthwith be published in The Florida Bar Journal. This certificate of the Executive Director of The Florida Bar shall be the basis of apportionment of circuit representatives elected to the Board of Governors in the ensuing Bar judicial circuit elections.
“4. All circuit representatives elected to the Board of Governors shall serve out the full term for which elected even though a subsequent circuit membership as certified by the Executive Director discloses a reduction in the number of representatives to which any judicial circuit is entitled.
“5. The members of the Board of Governors from each judicial circuit shall be nominated and elected by the active members of The Florida Bar residing in such judicial circuit. Each elected member shall hold office for two years and until his successor is elected and qualified. Elections shall be held in even numbered years beginning in 1970. The By-Laws shall provide for all nominations and elections of members of the Board of Governors. Newly elected members shall take office at the conclusion of the annual meeting of The *34Florida Bar following' election to office. Any vacancy of the Board of Governors arising in the office of representative from a judicial circuit shall be filled by vote of the remaining members of the Board for the unexpired term, from the active members of The Florida Bar residing in such judicial circuit.”
At a hearing in open court, previously announced in The Florida Bar Journal there was no opposition to said proposal and none has been filed in the office of the Clerk.
The prayer of the petition is granted and the Integration Rule is amended by substituting for present Article III a revised Article III in words and figures above-quoted. The amendment shall take effect immediately.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, ADKINS, BOYD and CALDWELL (Retired), JJ., concur.